DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 35 is objected to because of the following informalities:  Regarding Claim 35, at line 2, “oxide” should be spelled with ending “e” at both occurrences and “E” should be replaced with lowercase “e.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, 20, 26, and 28-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 12 and 28, it is unclear for IF-1, does “same superalloy composition” refer to the composition of the “superalloy substrate” or not necessarily.
Regarding Claims 12, it is unclear for TL, does “same superalloy” refer to the composition of the “superalloy substrate” or not necessarily. Is the superalloy that forms the superalloy oxide the same as “essentially the same superalloy”?
Regarding Claim 28, it is unclear what defines “different metal composition”. Is the different metal composition the same metal composition as the metal that forms the different metal oxides, or not necessarily?


Regarding Claim 28, it is unclear whether “essentially the same superalloy composition” refers to that of the IF-1. It is unclear what is meant by “differs by … at least one further element”. Does this mean it must contain at least one further element and/or lack one of the superalloy elements? Does it mean it could have a different amount of one of the elements present?

Regarding Claim 33, it is unclear what it means for the “different metal composition” to differ by at least one further element, as in previous Claim 28, and then for possibly all such element to be oxidized in TL and/or IF-2. If all is oxidized in TL, then what does it mean for the “different metal composition” to differ by at least one further element? IF-2 does not contain, as claimed, “different metal composition” and so it is unclear what it means for the further element of that composition to be present in a layer that does not contain it.

Regarding Claim 36, it is unclear whether this claim is limiting the different metal oxides of Claim 35 to these oxides or whether this claim requires that should these oxides be present they must have the structures of this claim. Thus, the various “or” cannot be understood. 
Regarding Claim 37, it is unclear what is meant by “respective crystal structure.” Is the total of corundum and cubic crystal structure as percentage of volume of crystal structure of all different metal oxide? Is it by weight? Does it mean that percentage of crystal structure of all al2o3, (alcr)2o3, er2o3, and/or y2o3 must meet minimum amount in terms of corundum and/or cubic? Analogous rejection applies to Claim 38.

Regarding Claim 32, it is unclear whether this claim characterizes an additional further element as compared to what is required by Claim 28 or whether this claim further characterizes the “at least one further element” of Claim 28. Must the difference be one that “differs from essentially the same superalloy composition” or not necessarily?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14, 20, 26, 28, 29, 34, 35, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruck USPA 2015/0030871. Bruck teaches coating superalloy substrate ([32]) with superalloy layer ([34]), then bondcoat of CoNiCrAlY, a “different metal”, (paragraph 10, [36], [38], [40]) and bondcoat containing ceramic, which may be identified with “a different metal oxide” (paragraphs 16 and 17, [42], [44]), such that amount of ceramic and thus oxide increases in claimed manner, followed by different metal oxide/ceramic layer ([46]), i.e., “different metal oxide”. Bruck may not teach that the superalloy of the coating and substrate are the same. It would have been obvious to one of ordinary skill in the art at the time of filing to use the same alloy or essentially the same alloy as Bruck teaches it is advantageous to avoid material differences (paragraph 4) and that its function is to accommodate material irregularities (paragraph 12) which would be achievable with a composition that is close in composition. Bruck fails to exemplify specific ceramic, but teaches that YSZ is conventional (paragraph 3). It would have been obvious to one of ordinary skill in the art at the time of filing to use YSZ since it is recognized as effective ceramic materials for TBC applications. While the “different metal composition” may not as claimed be required to be the same as “different metal oxide”, it is noted that Bruck’s different metal contains Y (paragraph 9), which would be one of the same metals as in different metal oxide YSZ. Being the same type of superalloy material and bonded through welding process that would be expected to entail melting, it would be expected that a strongly adherent and thus coherent crystal characterized coating would form between the fcc superalloy substrate and IF-1. Bruck teaches stepwise (Figure 2) and suggests gradual (paragraph 19), thus rendering obvious claimed structure. Bondcoat materials are typically not characterized as superalloy materials, and thus the claimed relationship would be expected to be inherent. Y, an element of the bondcoat, has electronegativity of 1.2, meeting claimed relationship. Bruck suggests yttriumoxide. Regarding Claim 26, Bruck teaches that ceramic top layer may be applied (paragraph 20). It would have been obvious to one of ordinary skill in the art at the time of filing to further apply a ceramic top coat layer since Bruck teaches that effective thermal protection may result.

Claims 12, 14, 20, 26, 28, 29, 32, 34, 35, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruck USPA 2015/0030871 in view of Applicant’s Admissions. Bruck is relied upon as set forth above in the section 103 rejection over Bruck. Bruck may not specify the claimed superalloy material. Applicant’s Admissions teach that effective superalloys span a wide range of materials (Specification, pages 1 and 2). It would have been obvious to one of ordinary skill in the art at the time of filing to use any of these superalloys, including all of those that are different from the bond coat materials used in Bruck, since they are considered effective, thereby rendering obvious the claimed relationship. Y, an element of the bondcoat, has electronegativity of 1.2, meeting claimed relationship. Bruck’s bondcoat contains Y, Cr, and Al and different amounts of Y and Cr and Al from superalloy. Bruck teaches composition of superalloy, bondcoat, and ceramic vary stepwise, from which it follows that at least one metal component must vary stepwise since composition of superalloy and bondcoat and ceramic each contain metal and each contain different compositions of metal.
Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruck USPA 2015/0030871 in view of Meschter USPA 20120244383 OR Bruck USPA 2015/0030871 in view of Applicant’s Admissions in view of Meschter USPA 20120244383. Bruck is relied upon as set forth above in the section 103 rejection over Bruck. Bruck in view of Applicant’s Admissions is relied upon as set forth above in the section 103 rejection over Bruck in view of Applicant’s Admissions.  Bruck may not specify lanthanide in bondcoat. Meschter teaches that effective bondcoats may further include rare earth elements which encompasses lanthanides (paragraphs 2 and 29). It would have been obvious to one of ordinary skill in the art at the time of filing to further include lanthanides (La, Er, Yb) in bondcoat of Bruck since Meschter teaches that effective bondcoats may be thereby obtained.
Claims 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruck USPA 2015/0030871 in view of Taylor USPA 2012/0122651 OR Bruck USPA 2015/0030871 in view of Applicant’s Admissions in view of Taylor USPA 2012/0122651. Bruck and Bruck in view of Applicant’s Admissions are relied upon as set forth above in the section 103 rejection over Bruck and Bruck in view of Applicant’s Admissions, respectively. Bruck does not teach yttriumoxide in cubic form. Taylor teaches that YSZ can be partially or fully stabilized in cubic form (paragraph 29) for effective TBC. It would have been obvious to one of ordinary skill in the art at the time of filing to prepare YSZ from such material since it is effective TBC material. In doing so, the claimed relationship would be expected to be obtained. In fully stabilized form, 100 % would be expected to be in cubic form.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruck USPA 2015/0030871, as evidenced by Ridgeway USPA 2011/0217560, OR Bruck USPA 2015/0030871 in view of Applicant’s Admissions, as evidenced by Ridgeway USPA 2011/0217560. Bruck and Bruck in view of Applicant’s Admissions are relied upon as set forth above in the section 103 rejection over Bruck and Bruck in view of Applicant’s Admissions, respectively. Bruck does not teach corundum aluminum oxide form. Ridgeway teaches alpha alumina (corundum) forms in aluminum containing bondcoat (paragraph 12, 13, 18, and 19). It would have been obvious to one of ordinary skill in the art at the time of filing to laminate with several bondcoat/superalloy layers not having ceramic or with ceramic but not of the Er2O3 or Y2O3 kind. In doing so, corundum would be expected to be present due to alumina formation in the bond coat alloy and would be expected to constitute at least 55 percent. In doing so, the claimed relationship would be expected to be obtained. 
Allowable Subject Matter
Claims 33, 39, and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 33, 39, and 40, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest the compositional and structural requirements, such as the oxide structure of Claim 33 and the metal oxide and metal droplets of Claims 39 and 40, in the claimed context. For example, Bruck USPA 20150030871 fails to teach or suggest or provide basis for establishing inherency of these features notwithstanding suggesting independent claim features for the reasons provided above.

Response to Amendment
On the PTO-326 of the Office Action mailed on 12 April 2022, an IDS corresponding to 28 September 2020 is listed as being an attachment. However, said IDS was inadvertently not attached. The IDS corresponding to 28 September 2020 is attached to this Office Action.
In view of applicant’s amendments and arguments, applicant traverses the objection to the Specification of the Office Action mailed on 12 April 2022. Objection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the objection to the claims of the Office Action mailed on 12 April 2022. Objection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 12 April 2022. To the extent repeated above, rejections are maintained for the reasons provided because applicant’s response failed to address them adequately.
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Bruck, the section 103 rejection over Bruck in view of Applicant’s Admissions, the section 103 rejection over Bruck in view of Meschter OR the section 103 rejection over Bruck in view of Applicant’s Admissions in view of Meschter, and the section 103 rejection over Bruck in view of Taylor of the Office Action mailed on 12 April 2022. Applicant argues that Bruck fails to teach or suggest the claimed coherence requirement because Bruck layers are formed by spray deposition which would not be expected to lead to this characteristic. However, Bruck further teaches that the spray deposited material is further melted to form coating structures (paragraph 20). Since the material of substrate (32) and coating (34) are both superalloy, formed by melting at interface, it would be expected that coherent structure would form absent evidence to the contrary. As well, Bruck teaches multiple superalloy containing layers, albeit with diminishing superalloy compositions in different, subsequent layers (Figure 2) which layers are integrally bonded by melting. The first applied layer could be “substrate” and second applied layer could be “IF-1”. Rejections are maintained as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
30 July 2022